DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 8/16/2021.  
Claims 1, 2, 9, 12 and 13 have been amended.  Claims 5-8 have been cancelled.  

Allowable Subject Matter
Claims 1-4, 9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s independent claim 1 recites, inter alia, an information processing system, comprising circuitry configured to estimate a relative position between each access point of a plurality of access points and a wireless client based on a cooperative position estimation method, wherein the cooperative position estimation method is based on distance information, and the distance information is based on a signal strength between the each access point of the plurality of access points and the wireless client; determine an inside/outside positional relationship between a wireless client and a polygonal target area formed by the plurality of access points; and determine whether the wireless client is present inside the polygonal target area or outside the polygonal target area based on a comparison of directions of vector products, wherein the directions of 
Applicant’s independent claim 9 recites, inter alia, a non-transitory computer-readable medium having stored thereon computer-readable instructions, which when executed by a computer, cause the computer to execute operations, the operations comprising estimating a relative position between each access point of a plurality of access points and a wireless client based on a cooperative position estimation method, wherein the cooperative position estimation method is based on distance information, and the distance information is based on a signal strength between the each access point of the plurality of access points and the wireless client; determining an inside/outside positional relationship between a wireless client and a polygonal target area formed by the plurality of access points; and determining whether the wireless client is present inside the polygonal target area or outside the polygonal target area based on a comparison of directions of vector products, wherein the directions of the vector products are calculated based on crossing a position vector from one access point to the wireless client with a position vector from another access point other than the one access point to the one access point, for each access point of the plurality of access points forming the polygonal target area; wherein the position vectors are determined from the relative position estimation.  
The closest prior arts of record are:

US-9,648,466 to Aström et al. which utilizes a model for positioning based on receiving distance-dependent measurements, initial positioning information and iteratively reducing the model error to determine the locations.  (Abstract, Fig. 4 and Col. 14 lines 13-40)  However, Aström et al. differs from the instant claims by not explicitly reciting determine an inside/outside positional relationship between a wireless client and a polygonal target area formed by the plurality of access points by comparing directions of vector products based on crossing a position vector from one access point to the wireless client with a position vector from another access point other than the one access point to the one access point for each access point of the plurality of access points forming the polygonal target area.  
Applicant’s independent claims recite a particular combination that is neither taught nor suggested in the prior art and are allowed for these reasons and the reasons stated by the Applicant in the responses dated 4/9/2021, 8/16/2021 and during the telephone messages/conversations to overcome the 35 U.S.C. 112(b) rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/Primary Examiner, Art Unit 2646